DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019 and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “changing the light for the beam patterns into visible light” renders the claim indefinite, as it is unclear as to how light which is already visible can be changed into visible light. The specification of the instant application discloses in paragraph [0036] that the first light source 10 (i.e., the light source responsible for producing the light for beam patterns) “emits laser light having a wavelength in a visible wavelength band recognizable with the naked eye and then, light for beam patterns may be visibly projected onto a road surface.” That is, the light produced by the first light source 10 is initially visible light, and remains visible light throughout. Paragraph [0039] states that “the light for beam patterns emitted from the first light source 10 is changed into visible light through the first reflection mirror 40 to illuminate a road surface, and is then projected outwards of the vehicle after passing through the first optical system 60.” However, if the light generated is already visible, it is not possible for the first reflection mirror 40 to change the light to visible light. Thus, for the purposes of this examination, the limitation will be interpreted such that the light produced by the first light source 10 is visible light and remains visible light throughout.
Claims 2-17 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-17 are rejected under similar reasoning as claim 1 above.
Regarding claim 6, the limitation “spaced from a connecting line… in an upward or downward direction thereof.” renders the claim indefinite, as it is unclear which directions are intended to correspond to upward or downward directions. Upward or downward direction could refer to a change in altitude, but also a change in a longitudinal/lateral direction depending on the reference frame. No such reference frame has been claimed. For the purposes of this examination, the limitation will be interpreted as being reflect at an angle away after being reflected.
Claims 7-8 are dependent upon claim 6 and therefore inherit the above-described deficiencies. Accordingly, claims 7-8 are rejected under similar reasoning as claim 6 above.
Regarding claim 7, the limitation “being reflected upwards or downwards thereof.” renders the claim indefinite, as it is unclear which directions are intended to correspond to upward or downward directions. Upward or downward direction could refer to a change in altitude, but also a change in a longitudinal/lateral direction depending on the reference frame. No such reference frame has been claimed. For the purposes of this examination, the limitation will be interpreted as being spaced a direction from a connecting line.
Claim 8 is dependent upon claim 7 and therefore inherits the above-described deficiencies. Accordingly, claim 8 is rejected under similar reasoning as claim 7 above.
Regarding claim 8, the limitation “the second light source is mounted above the first light source.” renders the claim indefinite, as it is unclear which directions are intended to correspond to an above direction, particularly in combination with the lack of clarity of upward/downward directions of claims 6 and 7, upon which claim 8 depends. An “above” direction could refer to above in altitude, but also ahead in a longitudinal/lateral direction depending on the reference frame. No such reference frame has been claimed. For the purposes of this examination, the limitation will be interpreted as being spaced a direction from a connecting line.
Regarding claim 12, the limitation “spaced from a connecting line… in an upward direction by a second angle.” renders the claim indefinite, as it is unclear which directions are intended to correspond to an upward direction. An “upward” direction could refer to above in altitude, but also ahead in a longitudinal/lateral direction depending on the reference frame. No such reference frame has been claimed. For the purposes of this examination, the limitation will be interpreted as being spaced a direction from a connecting line.
Claims 13-15 are dependent upon claim 12 and therefore inherit the above-described deficiencies. Accordingly, claims 13-15 are rejected under similar reasoning as claim 12 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2020/0025893 A1), hereinafter Jang, in view of Park et al. (US 2018/0180247 A1), hereinafter Park (247).

Regarding claim 1, Jang teaches a light detection and ranging (LiDAR)-integrated lamp device for a vehicle, the LiDAR-integrated lamp device including:
a first light source of emitting light for beam patterns;
Jang teaches ([0173]): "FIG. 5 is a cross-sectional view for describing a laser emitting device 1000 according to an embodiment. Referring to FIG. 5, the laser emitting device 1000 may include a plurality of laser emitting units 101, 102, and 103. Also, the laser emitting device may include a beam steering unit 200 including a plurality of nanopillars 10." Jang further teaches ([0174]): "Laser beams emitted from the plurality of laser emitting units 101, 102, and 103 may be steered by the plurality of nanopillars 10 disposed on the plurality of laser emitting units 101, 102, and 103." Jang even further teaches ([0186]): "Meanwhile, the plurality of nanopillars 10 may form nanopatterns on the basis of locations of beam steering cells 210. For example, the nanopillars 10 may form nanopatterns that cause a steering angle θ due to a beam steering cell 210 far from the center of the beam steering unit 200 to be larger than a steering angle θ due to a beam steering cell 210 close to the center of the beam steering unit 200."
a second light source spaced from the first light source and of emitting light for LiDAR sensing;
Jang teaches ([0173]): "FIG. 5 is a cross-sectional view for describing a laser emitting device 1000 according to an embodiment. Referring to FIG. 5, the laser emitting device 1000 may include a plurality of laser emitting units 101, 102, and 103. Also, the laser emitting device may include a beam steering unit 200 including a plurality of nanopillars 10." Jang further teaches ([0607]): "A laser beam emitted from the laser emitting device 1000 may be irradiated to an object and then sensed by sensor unit 2000. The control unit 3000 may obtain information on a distance from the object on the basis of a reception time point of the laser beam sensed by the sensor unit 2000 and an emission time point of the laser beam emitted from the laser emitting device 1000." One of ordinary skill in the art would particularly recognize the disclosure of paragraph [0607] to correspond to light detection and ranging sensing.
a reflection unit of receiving the light for the beam patterns from the first light source and the light for the LiDAR sensing from the second light source, and configured of varying reflection angles for the light for the beam patterns and the light for the LiDAR sensing to change travel paths of the light for the beam patterns and the light for the LiDAR sensing;
Jang teaches ([0173]): "FIG. 5 is a cross-sectional view for describing a laser emitting device 1000 according to an embodiment. Referring to FIG. 5, the laser emitting device 1000 may include a plurality of laser emitting units 101, 102, and 103. Also, the laser emitting device may include a beam steering unit 200 including a plurality of nanopillars 10." Jang further teaches ([0174]): "Laser beams emitted from the plurality of laser emitting units 101, 102, and 103 may be steered by the plurality of nanopillars 10 disposed on the plurality of laser emitting units 101, 102, and 103." Jang even further teaches ([0182]): “Each of the first to third beam steering cells 211, 212, and 213 may include the plurality of nanopillars 10 forming nanopatterns. A laser beam entered from the laser emitting unit 100 may be steered by the nanopillars 10.” Jang still further teaches ([0186]): "Meanwhile, the plurality of nanopillars 10 may form nanopatterns on the basis of locations of beam steering cells 210. For example, the nanopillars 10 may form nanopatterns that cause a steering angle θ due to a beam steering cell 210 far from the center of the beam steering unit 200 to be larger than a steering angle θ due to a beam steering cell 210 close to the center of the beam steering unit 200."
a first reflection mirror of receiving the light for the beam patterns reflected from the reflection unit, of changing the light for the beam patterns into visible light while reflecting the light for the beam patterns, and of emitting the visible light for the beam patterns outwards of the vehicle;
Jang teaches ([0066]): "According to another embodiment, a lidar device comprising: a polygonal mirror rotating along a rotational axis, reflecting a laser beam provided from a side toward an object and receiving a laser beam reflected from the object; a laser emitting module including a plurality of VCSEL (Vertical Cavity Surface Emitting Laser) elements emitting a laser beam toward the polygonal mirror and arranged along the rotational axis;" Jang further teaches ([0070]): "Herein, a first point at which a first laser beam steered by the first beam steering cell is irradiated on the polygonal mirror..." Jang even further teaches ([0004]): "The VCSEL has mostly been applied to the telecommunications field, but recently, attempts to apply the VCSEL to the optical system have been vigorously made. Particularly, with autonomous-driving vehicles being in the spotlight, attempts to apply the VCSEL to a light detection and ranging (LiDAR) device have been rigorously made." Thus, one of ordinary skill in the art would recognize that Jang envisions the use of the lidar device (e.g., the lidar device of paragraph [0066]) for vehicle applications and would therefore be sensing outwards of the vehicle.
a first optical system of projecting the light for the beam patterns reflected through the first reflection mirror outwards of the vehicle;
Jang teaches ([0066]): "According to another embodiment, a lidar device comprising: a polygonal mirror rotating along a rotational axis, reflecting a laser beam provided from a side toward an object and receiving a laser beam reflected from the object; a laser emitting module including a plurality of VCSEL (Vertical Cavity Surface Emitting Laser) elements emitting a laser beam toward the polygonal mirror and arranged along the rotational axis;" Jang further teaches ([0070]): "Herein, a first point at which a first laser beam steered by the first beam steering cell is irradiated on the polygonal mirror..." Jang even further teaches ([0004]): "The VCSEL has mostly been applied to the telecommunications field, but recently, attempts to apply the VCSEL to the optical system have been vigorously made. Particularly, with autonomous-driving vehicles being in the spotlight, attempts to apply the VCSEL to a light detection and ranging (LiDAR) device have been rigorously made." Thus, one of ordinary skill in the art would recognize that Jang envisions the use of the lidar device (e.g., the lidar device of paragraph [0066]) for vehicle applications and would therefore be sensing outwards of the vehicle. The Examiner has interpreted the first optical system to correspond to the pathway from the first laser emitter which is then steered and reflected outwards. 
However, Jang does not outright teach a second reflection mirror of receiving the light for the LiDAR sensing reflected from the reflection unit, of reflecting the light for the LiDAR sensing, and of emitting the reflected light for the LiDAR sensing outwards of the vehicle and a second optical system for diffusing the light for the LiDAR sensing reflected through the second reflection mirror outwards of the vehicle. Park (247) teaches a lamp for a vehicle and method for controlling the same, comprising:
a second reflection mirror of receiving the light for the LiDAR sensing reflected from the reflection unit, of reflecting the light for the LiDAR sensing, and of emitting the reflected light for the LiDAR sensing outwards of the vehicle;
Park (247) teaches ([0237]): "Also, the lamp for the vehicle may include the reflection unit 820, which is provided with a reflector 822 located between the at least two light sources 811a and 811b… to reflect the light emitted from the at least two light sources 811a and 811b." Park (247) further teaches ([0319]): "The reflector 822 may include a plurality of reflective surfaces." Referring to FIG. 10, included below, the light emitted from light sources 811a and 811b would each be reflected by the two corresponding reflective surfaces of the reflector 822. FIG. 12a provides another view of this reflector 822, demonstrating that there are two reflective surfaces. While the light sources of Park are not directly used for LiDAR, Park is modified such that at least one of the light sources corresponds to the light for LiDAR sensing of Jang.

    PNG
    media_image1.png
    668
    453
    media_image1.png
    Greyscale

and a second optical system for diffusing the light for the LiDAR sensing reflected through the second reflection mirror outwards of the vehicle.
Park (247) teaches ([0237]): "Also, the lamp for the vehicle may include the reflection unit 820, which is provided with a reflector 822 located between the at least two light sources 811a and 811b… to reflect the light emitted from the at least two light sources 811a and 811b." Park (247) further teaches ([0319]): "The reflector 822 may include a plurality of reflective surfaces." Park (247) even further teaches: ([0247]): "The lens 830 may transmit, to the outside of the lamp 800 for the vehicle, direct light that is generated from each of the at least two light sources 811a and 811b..." While the light sources of Park are not directly used for LiDAR, Park is modified such that at least one of the light sources corresponds to the light for LiDAR sensing of Jang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang to incorporate the teachings of Park (247) to provide a second reflection mirror of receiving the light for the LiDAR sensing reflected from the reflection unit, of reflecting the light for the LiDAR sensing, and of emitting the reflected light for the LiDAR sensing outwards of the vehicle and a second optical system for diffusing the light for the LiDAR sensing reflected through the second reflection mirror outwards of the vehicle. Jang and Park (247) are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Park (247), particularly since Park (247) anticipates ([0236]) the use of "every type of object capable of emitting light" for the light sources; thus, one of ordinary skill in the art would look to the laser emitting units of Jang. Further, Park (247) anticipates ([0263]) the use of the reflection unit or reflector in producing beam patterns; notably, the implementation of Park (247) would allow for the generation of more beam patterns than the number of light sources.

Regarding claim 2, Jang and Park (247) teach the aforementioned limitations of claim 1. Jang further teaches:
a light receiving unit of receiving the light for the LiDAR sensing reflected and returned after being emitted outwards of the vehicle,
Jang teaches ([0607]): "A laser beam emitted from the laser emitting device 1000 may be irradiated to an object and then sensed by sensor unit 2000. The control unit 3000 may obtain information on a distance from the object on the basis of a reception time point of the laser beam sensed by the sensor unit 2000 and an emission time point of the laser beam emitted from the laser emitting device 1000."
and of changing the received light for the LiDAR into an electrical signal.
Jang teaches ([0607]): "A laser beam emitted from the laser emitting device 1000 may be irradiated to an object and then sensed by sensor unit 2000. The control unit 3000 may obtain information on a distance from the object on the basis of a reception time point of the laser beam sensed by the sensor unit 2000 and an emission time point of the laser beam emitted from the laser emitting device 1000.”

Regarding claim 6, Jang and Park (247) teach the aforementioned limitations of claim 1. However, Jang does not outright teach that the first light source and the second light source are mounted at a side of the reflection unit, and wherein the second light source is spaced from a connecting line connecting the first light source and the reflection unit in an upward or downward direction thereof. Park (247) further teaches:
the first light source and the second light source are mounted at a side of the reflection unit, 
Park (247) teaches: ([0237]): "Also, the lamp for the vehicle may include the reflection unit 820, which is provided with a reflector 822 located between the at least two light sources 811a and 811b… to reflect the light emitted from the at least two light sources 811a and 811b." Referring to FIG. 10 above, light sources 811a and 811b are depicted as being mounted on opposite sides of the reflection unit 820.
and wherein the second light source is spaced from a connecting line connecting the first light source and the reflection unit in an upward or downward direction thereof.
Referring to FIG. 10 above, the second light source 810b is shown to be spaced above a connecting line connecting the first light source and the reflection unit indicated by the line 1000.

Regarding claim 7, Jang and Park (247) teach the aforementioned limitations of claim 6. Jang further teaches:
the reflection unit is inclinedly mounted to guide the light for the beam patterns and the light for the LiDAR sensing incident thereupon to travel after being reflected upwards or downwards thereof.
Jang teaches ([0173]): "FIG. 5 is a cross-sectional view for describing a laser emitting device 1000 according to an embodiment. Referring to FIG. 5, the laser emitting device 1000 may include a plurality of laser emitting units 101, 102, and 103. Also, the laser emitting device may include a beam steering unit 200 including a plurality of nanopillars 10." ([0174]): "Laser beams emitted from the plurality of laser emitting units 101, 102, and 103 may be steered by the plurality of nanopillars 10 disposed on the plurality of laser emitting units 101, 102, and 103." Jang further teaches ([0182]): "Each of the first to third beam steering cells 211, 212, and 213 may include the plurality of nanopillars 10 forming nanopatterns. A laser beam entered from the laser emitting unit 100 may be steered by the nanopillars 10." Jang even further teaches ([0186]): "Meanwhile, the plurality of nanopillars 10 may form nanopatterns on the basis of locations of beam steering cells 210. For example, the nanopillars 10 may form nanopatterns that cause a steering angle θ due to a beam steering cell 210 far from the center of the beam steering unit 200 to be larger than a steering angle θ due to a beam steering cell 210 close to the center of the beam steering unit 200." FIG. 5, included below, demonstrates that the light for the beam patterns and the light for the LiDAR sensing are reflected downwards by steering angle θ.

    PNG
    media_image2.png
    723
    687
    media_image2.png
    Greyscale

Regarding claim 8, Jang and Park (247) teach the aforementioned limitations of claim 7. However, Jang does not outright teach that the first reflection mirror and the first optical system are mounted above the second reflection mirror and the second optical system when the second light source is mounted above the first light source. Park (247) further teaches:
the first reflection mirror and the first optical system are mounted above the second reflection mirror and the second optical system when the second light source is mounted above the first light source.
Referring to FIG. 10 above, one of ordinary skill in the art would be capable of modifying Park such that  the first reflection mirror and the first optical system are mounted above the second reflection mirror and the second optical system when the second light source is mounted above the first light source.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to further incorporate the teachings of Park (247) to provide that the first reflection mirror and the first optical system are mounted above the second reflection mirror and the second optical system when the second light source is mounted above the first light source. Jang and Park (247) are each directed towards similar pursuits in the field of light emission for vehicular applications. One of ordinary skill in the art would be capable of modifying Park such that the first reflection mirror and the first optical system are mounted above the second reflection mirror and the second optical system when the second light source is mounted above the first light source. It would have been an obvious rearrangement to one having ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park (247) in view of Katagiri et al. (US 2018/0180880 A1), hereinafter Katagiri.

Regarding claim 3, Jang and Park (247) teach the aforementioned limitations of claim 1. However, neither Jang nor Park (247) outright teach that plural opaque barriers are mounted at a cross-section of the first reflection mirror and spaced from one another. Katagiri teaches a vehicle HUD unit which includes a light source, comprising:
wherein plural opaque barriers are mounted at a cross-section of the first reflection mirror and spaced from one another.
Katagiri teaches ([0065]): "FIG. 5 is an illustration of a configuration of the light deflector 15. As illustrated in FIG. 5, the light deflector 15… includes a mirror 150 having a reflection plane and a plurality of bars arranged in an a-axis direction. The light deflector 15 further includes a pair of serpentine units 152 in which two adjacent beams are connected to form a meander. The two adjacent beams of each serpentine unit 152 are a first beam 152a and a second beam 152b. The first beam 152a and the second beam 152b are supported by a frame member 154." The Examiner notes that the bars and serpentine units are mounted at a cross-section of the first reflection mirror, as is depicted in FIG. 5 below.

    PNG
    media_image3.png
    485
    739
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Katagiri  to provide that plural opaque barriers are mounted at a cross-section of the first reflection mirror and spaced from one another. Jang, Park (247), and Katagiri are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Katagiri, as doing so provides for an advantageous method of varying the scanning axes using the opaque barriers, some of which are known to be provided with a plurality of piezoelectric materials, allowing for bending in differing directions based on different applied voltages, as recognized by Katagiri ([0065]).

Regarding claim 4, Jang and Park (247) teach the aforementioned limitations of claim 1. However, neither Jang nor Park (247) outright teach that a diffusion unit is mounted between the reflection unit and the first reflection mirror, to diffuse the light for the beam patterns. Katagiri teaches a vehicle HUD unit which includes a light source, comprising:
a diffusion unit is mounted between the reflection unit and the first reflection mirror, to diffuse the light for the beam patterns.
Katagiri teaches ([0065]): "FIG. 5 is an illustration of a configuration of the light deflector 15. As illustrated in FIG. 5, the light deflector 15… includes a mirror 150 having a reflection plane and a plurality of bars arranged in an a-axis direction. The light deflector 15 further includes a pair of serpentine units 152 in which two adjacent beams are connected to form a meander. The two adjacent beams of each serpentine unit 152 are a first beam 152a and a second beam 152b. The first beam 152a and the second beam 152b are supported by a frame member 154." Katagiri is modified such that the light source corresponds to the light source for light for the beam patterns of Jang. One of ordinary skill in the art would recognize that the presence of the bars and serpentine units on the light deflector 15 would serve to diffuse the light for the beam patterns.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Katagiri  to provide that a diffusion unit is mounted between the reflection unit and the first reflection mirror, to diffuse the light for the beam patterns. Jang, Park (247), and Katagiri are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Katagiri, as doing so provides for an advantageous method of varying the scanning axes using the diffusion unit some of which are known to be provided with a plurality of piezoelectric materials, allowing for bending in differing directions based on different applied voltages ([0065]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park (247) in view of Garner et al. (US 2005/0286101 A1), hereinafter Garner.

Regarding claim 5, Jang and Park (247) teach the aforementioned limitations of claim 1. However, neither Jang nor Park (247) outright teach that the reflection unit is a digital micro-mirror device (DMD) including a plurality of micro-mirrors each configured to vary an angle thereof through ON/OFF switching thereof according to a drive signal input thereto, so as to change a travel path of light incident thereupon. Garner teaches a holographic projector, comprising:
the reflection unit is a digital micro-mirror device (DMD) including a plurality of micro-mirrors each configured to vary an angle thereof through ON/OFF switching thereof according to a drive signal input thereto, so as to change a travel path of light incident thereupon.
Garner teaches ([0058]): "The enhancement in resolution may be accomplished in a number of different ways, e.g., by translating physically the beam position or illumination angle to the DMD, the DMD itself or slightly shifting the wavelength (using 633 nm HeNe laser or 660 nm solid state laser, for example). By shifting the beam direction (angle) or position such that the position is moved a fraction of a mirror, for example one half of a mirror or 17/2 microns, then the resolution is doubled. Therefore, the beam may be translated using simple, rigid parts such as piezoelectric actuators on optical components, multiple beams in different solid state devices or in a single device, or other electro-optical components." As one of ordinary skill in the art would recognize, a piezoelectric actuator is known to produce a displacement when a voltage is applied (i.e., ON/OFF switching through voltage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Garner to provide that the reflection unit is a digital micro-mirror device (DMD) including a plurality of micro-mirrors each configured to vary an angle thereof through ON/OFF switching thereof according to a drive signal input thereto, so as to change a travel path of light incident thereupon. Jang, Park (247), and Garner are each directed towards similar pursuits in the field of light emission. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Garner, as doing so allows for a doubling in resolution by shifting the beam direction or position by a fraction of a mirror, as recognized by Garner ([0058]).

Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park (247) in view of Terui (US 2005/0201096 A1).

Regarding claim 9, Jang and Park (247) teach the aforementioned limitations of claims 1. Jang further teaches:
the reflection unit has a central axis inclined at a first angle from a virtual vertical line,
Jang teaches ([0186]): "Meanwhile, the plurality of nanopillars 10 may form nanopatterns on the basis of locations of beam steering cells 210. For example, the nanopillars 10 may form nanopatterns that cause a steering angle θ due to a beam steering cell 210 far from the center of the beam steering unit 200 to be larger than a steering angle θ due to a beam steering cell 210 close to the center of the beam steering unit 200." FIG. 5, included above demonstrates that the reflection unit has a central axis inclined at an angle θ from a virtual vertical line. The Examiner notes that the laser emitting units 101 and 103 correspond to the source of the light for beam patterns and the source of the light for LiDAR sensing; the light from these units is shown to be disposed at opposite directions.
However, neither Jang nor Park (247) outright teach that an inclination direction of the central axis is set so that the light for the beam patterns and the light for the LiDAR sensing travel in a direction opposite to a direction in which the light for the beam patterns and the light for the LiDAR sensing are emitted outwards of the vehicle. Terui teaches an object detecting apparatus for a vehicle, comprising:
and an inclination direction of the central axis is set so that the light for the beam patterns and the light for the LiDAR sensing travel in a direction opposite to a direction in which the light for the beam patterns and the light for the LiDAR sensing are emitted outwards of the vehicle.
FIG. 1 of Terui, included below, demonstrates the reflection of light backwards towards the light emitter 2 (and thus away from the direction outwards of the vehicle) due to an inclination direction of the central axis of 4 degrees. Terui teaches ([0018]) that “FIG. 1 depicts an object detecting apparatus located… at a front of a vehicle.” Thus, the light is emitted outwards towards in front of the vehicle, as depicted below.

    PNG
    media_image4.png
    647
    521
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Terui to provide that an inclination direction of the central axis is set so that the light for the beam patterns and the light for the LiDAR sensing travel in a direction opposite to a direction in which the light for the beam patterns and the light for the LiDAR sensing are emitted outwards of the vehicle. Jang, Park (247), and Terui are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Terui, as the 4 degree angle is used particularly to reduce the distance between the light emission aperture and the light reception aperture in order to make the object detecting sensor light small in manufacturing cost, as recognized by Terui ([0039]).

Regarding claim 10, Jang, Park (247), and Terui teach the aforementioned limitations of claim 9. However, Jang does not outright teach that the first reflection mirror and the first optical system are mounted on a line extending in a direction in which the light for the beam patterns is emitted outwards of the vehicle and wherein the first reflection mirror is mounted on an optical axis extending in a direction in which the light for the beam patterns emitted from the first light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the beam patterns incident thereupon travels toward the first optical system. Park (247) further teaches:
the first reflection mirror and the first optical system are mounted on a line extending in a direction in which the light for the beam patterns is emitted outwards of the vehicle; 
Referring to FIG. 10 above, the first light source 810a emits light towards the first reflection mirror which is then directed in a line from the first reflecting mirror towards point 1730.
and wherein the first reflection mirror is mounted on an optical axis extending in a direction in which the light for the beam patterns emitted from the first light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the beam patterns incident thereupon travels toward the first optical system.
Similarly to the above limitation, referring to FIG. 10 above, the line from the first reflecting mirror towards point 1730 corresponds to the optical axis which extends in a direction in which the light for the beam patterns emitted from the first light source travels after being reflected by the reflection unit. The Examiner notes that the light emitted from the first light source 810a is aimed at least partially in the same direction as the optical axis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, Park (247), and Terui to further incorporate the teachings of Park (247) to provide that the first reflection mirror and the first optical system are mounted on a line extending in a direction in which the light for the beam patterns is emitted outwards of the vehicle and wherein the first reflection mirror is mounted on an optical axis extending in a direction in which the light for the beam patterns emitted from the first light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the beam patterns incident thereupon travels toward the first optical system. Jang, Park (247), and Terui are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Park (247), as Park (247) anticipates ([0263]) the use of the reflection unit or reflector in producing beam patterns; notably, the implementation of Park (247) would allow for the generation of more beam patterns than the number of light sources.

Regarding claim 12, Jang, Park (247), and Terui teach the aforementioned limitations of claim 9. However, Jang does not outright teach that the second light source is spaced from a connecting line connecting the first light source and the reflection unit in an upward direction by a second angle. Park (247) further teaches:
Referring to FIG. 10 above, the second light source 810b is shown to be spaced above a connecting line connecting the first light source and the reflection unit indicated by the line 1000. Though not outright labeled as such, the second light source 810b is shown to be arranged in a second angle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, Park (247), and Terui to further incorporate the teachings of Park (247) to provide that the second light source is spaced from a connecting line connecting the first light source and the reflection unit in an upward direction by a second angle.  Jang, Park (247), and Terui are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Park (247), as Park (247) anticipates ([0263]) the use of the reflection unit or reflector in producing beam patterns; notably, the implementation of Park (247) would allow for the generation of more beam patterns than the number of light sources.

Regarding claim 13, Jang, Park (247), and Terui teach the aforementioned limitations of claim 12. However, Jang does not outright teach that the second reflection mirror and the second optical system are mounted on a line extending in a direction in which the light for the LiDAR sensing is emitted outwards of the vehicle and wherein the second reflection mirror is mounted on an optical axis extending in a direction in which the light for the LiDAR sensing emitted from the second light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the LiDAR sensing incident thereupon travels toward the second optical system. Park (247) further teaches:
the second reflection mirror and the second optical system are mounted on a line extending in a direction in which the light for the LiDAR sensing is emitted outwards of the vehicle;
Referring to FIG. 10 above, the second light source 810b emits light towards the second reflection mirror which is then directed in a line from the first reflecting mirror towards point 1730.
and wherein the second reflection mirror is mounted on an optical axis extending in a direction in which the light for the LiDAR sensing emitted from the second light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the LiDAR sensing incident thereupon travels toward the second optical system.
Similarly to above, referring to FIG. 10 above, the line from the second reflecting mirror towards point 1730 corresponds to the optical axis which extends in a direction in which the light for the LiDAR sensing emitted from the second light source travels after being reflected by the reflection unit. The Examiner notes that the light emitted from the second light source 810b is aimed at least partially in the same direction as the optical axis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, Park (247), and Terui to further incorporate the teachings of Park (247) to provide that the second reflection mirror and the second optical system are mounted on a line extending in a direction in which the light for the LiDAR sensing is emitted outwards of the vehicle and wherein the second reflection mirror is mounted on an optical axis extending in a direction in which the light for the LiDAR sensing emitted from the second light source travels after being reflected by the reflection unit, and is inclinedly mounted such that the light for the LiDAR sensing incident thereupon travels toward the second optical system. Jang, Park (247), and Terui are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Park (247), as doing so allows for concentration of light emitted from each of the at least two light sources on an arbitrary region (e.g., point 1730), as recognized by Park (247) ([0260]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Park (247), and Terui in view of Birmingham et al. (US 3,447,192), hereinafter Birmingham.

Regarding claim 11, Jang, Park (247), and Terui teach the aforementioned limitations of claim 10. However, neither Jang, Park (247), nor Terui outright teach that the first reflection mirror is spaced from the central axis of the reflection unit while being is inclined at an angle equal to half of the first angle with respect to a first disposition line of connecting the first reflection mirror and the first optical system. Birmingham teaches an aircraft optical guidance system, comprising:
the first reflection mirror is spaced from the central axis of the reflection unit while being is inclined at an angle equal to half of the first angle with respect to a first disposition line of connecting the first reflection mirror and the first optical system.
Birmingham teaches (Claim 8): "the light projection means comprises; a single housing having two sources of Light positioned therein, each source of light having its beam focused towards and at an angle of 90° relative to the other, a main lens position opposite a first of said light sources for transmitting light from said light sources there-thru, and a half-silvered mirror positioned at a 45° angle relative to the axes of said beams of light and being adjacent said main Lens and having its silvered side facing the second of said sources of light such that the light from both of said sources will be directed to said main lens."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, Park (247), and Terui to  incorporate the teachings of Birmingham to provide that the first reflection mirror is spaced from the central axis of the reflection unit while being is inclined at an angle equal to half of the first angle with respect to a first disposition line of connecting the first reflection mirror and the first optical system. Jang, Park (247), Terui, and Birmingham are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to further incorporate the teachings of Birmingham, as doing so allows for the redirection of light such that the light from both sources will be redirected to a main lens, as recognized by Birmingham (claim 8), particularly since the main lens of Birmingham allows for the light to exit the sensor housing (see at least claim 5).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park (247) in view of Uehan (US 5,620,246), and in further view of Motomura et al. (JP 2014075331 A), hereinafter Motomura.

Regarding claim 16, Jang and Park (247) teach the aforementioned limitations of claim 1. However, neither Jang nor Park (247) outright teach that the second optical system includes: a first diffusion lens for horizontally diffusing the light for the LiDAR sensing traveling after being reflected by the second reflection mirror. Uehan teaches a headlamp for a vehicle, comprising:
the second optical system includes: a first diffusion lens for horizontally diffusing the light for the LiDAR sensing traveling after being reflected by the second reflection mirror;
Uehan teaches (Col. 4 lines 27-38): "As shown in a schematic plan view in FIG. 1, an auxiliary headlamp 1 for an automobile comprises a reflector 2, a filament 3 disposed such that its central axis extends along a principal optical axis L-L of the reflector 2, and a front lens 4 disposed in front of the reflector 2." Uehan further teaches (Col. 8 lines 3-10): "The front lens 4 comprises three regions 23, 24, and 25 arranged along the horizontal direction. The horizontally diffusing lens steps are formed only on the reverse surface of the region 24 located in the center." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Uehan to provide that the second optical system includes: a first diffusion lens for horizontally diffusing the light for the LiDAR sensing traveling after being reflected by the second reflection mirror. Jang, Park (247), and Uehan are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Uehan, as doing so allows for obtaining a specified light-distribution pattern having a horizontal cut-line by diffusing the projection pattern into the horizontal direction through the diffusing lens step of the front lens, as recognized by Uehan (Col. 1 lines 18-22).
However, neither Jang, Park (247), nor Uehan outright teach a second diffusion lens for vertically diffusing the light for the LiDAR sensing horizontally diffused by the first diffusion lens. Motomura teaches a vehicle lamp provided with a light guide, comprising:
and a second diffusion lens for vertically diffusing the light for the LiDAR sensing horizontally diffused by the first diffusion lens.
Motomura teaches ([0033]): "The front surface 20a of the light guide 20 is formed so as to wrap around the light transmitting cover 14 form the left end to the right end toward the rear side. At that time, the front surface 20a is configured as a light diffusion surface that diffuses the light emitted from each light source 22 incident from the rear surface 20b and reaching the front surface 20a in the vertical and horizontal directions. Specifically, a plurality of fisheye lens-shaped diffuser lens elements 20s are formed in two upper and lower stages on the front surface 20a." Motomura further teaches ([0069]): "Further, as shown in FIG. 8A, the first incident portion 220A1 has a vertical cross-sectional shape formed in a concave curved shape so that the light emitted from the lens 130 is incident as light diffused in the vertical direction. It has become."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, Park (247), and Uehan to incorporate the teachings of Motomura to provide a second diffusion lens for vertically diffusing the light for the LiDAR sensing horizontally diffused by the first diffusion lens. Jang, Park (247), Uehan, and Motomura are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Motomura, as the implementation of Motomura beneficially provides for an improved appearance of the light body guide when the lamp is not lit due to the arrangement of diffuser lens elements, as recognized by Motomura ([0075]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Park (247) in view of Park et al. (US 2017/0113599 A1), hereinafter Park (599).

Regarding claim 17, Jang and Park (247) teach the aforementioned limitations of claim 1. However, neither Jang nor Park (247) outright teach that the first reflection mirror includes a heat dissipation plate attached to a surface of the first reflection mirror. Park (599) teaches a headlamp with a light emitting module for a vehicle, comprising:
the first reflection mirror includes a heat dissipation plate attached to a surface of the first reflection mirror.
Park (599) teaches ([0304]): "As another example, as shown in FIG. 19(b), a heat sink 53 may be coupled to a surface of the reflection layer 51 of the reflection unit 50. The heat sink 53 dissipates heat generated from the reflection unit 50, thereby improving thermal stability of the reflection unit 50."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang and Park (247) to incorporate the teachings of Park (599) to provide that the first reflection mirror includes a heat dissipation plate attached to a surface of the first reflection mirror. Jang, Park (247), and Park (599) are each directed towards similar pursuits in the field of light emission for vehicular applications. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Park (599), as doing so improves the thermal stability of the reflection plate through the dissipation of heat by the heat sink 53, as recognized by Park (599) ([0304]).

Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 includes limitations directed at a high level of specificity towards (emphasis added): “ the second reflection mirror includes: a first reflector mounted to be downwardly spaced apart by the second angle from an optical axis of the light for the beam patterns traveling after being reflected by the reflection unit while being inclined at an angle equal to half of the second angle with respect to the light for the LiDAR sensing traveling after being reflected by the reflection unit; and a second reflector mounted to receive the light for the LiDAR sensing reflected by the first reflector while being inclined at an angle equal to half of the first angle with respect to a second disposition line of the second reflection mirror and the second optical system.” None of the prior art of record, individually or in combination, teach or suggest, in combination with the other claimed elements, the above-recited limitations. None of Jang, Park (247), or Terui teach the above-recited limitations, and a search for the above-recited limitations proved unfruitful, yielding no results directed towards said limitations. Accordingly, claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and amendments are made to address the 35 USC 112(b) rejections of record).
	Claim 15 is dependent upon claim 14 and therefore inherits the limitations of claim 14. Accordingly, under similar reasoning as claim 14 above, claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and amendments are made to address the 35 USC 112(b) rejections of record).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Droz et al. (US 2020/0096634 A1) teaches waveguide diffusers for LIDARs, including the use of a transmit path defined by a waveguide for causing the emission of a pattern of light beams, arranged according to locations of mirrors (see at least [0109]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662